 



EXHIBIT 10.37
August 30, 2005
Mr. Bertram W. Rankin
c/o Callidus Software Inc.
160 W. Santa Clara Street
San Jose, CA 95133
Dear Bert:
This letter is to confirm our agreement (the “Agreement”) with respect to your
separation from Callidus Software Inc. (the “Company”). To ensure that there are
no ambiguities, this Agreement explains in detail both your rights and
obligations and those of the Company upon termination of your employment.
Your employment with the Company and its subsidiaries will terminate effective
as of October 6, 2005 (“Separation Date”). During the month of September you
will be available to work with Executive Staff and your team to transition your
job duties as Robert Youngjohns, President and CEO, directs, including but not
be limited to being available for meetings, answering questions regarding
Marketing projects status and the like. You will be paid your regular base
salary until your Separation Date, and any vacation pay that has accrued through
your Separation Date as required by applicable law, minus any applicable
withholding taxes. If you sign the attached Release of Claims (the “Release”)
and agree to be subject to the Trading Restrictions (as defined below), the
Company agrees to pay you the following, all of which shall be the “Separation
Benefits”:
(1) $179,166.67 (representing the equivalent of 10 months of base pay), minus
applicable withholding taxes, due and payable on or before October 6, 2005;
(2) $22,500.00 (representing half of your eligible second half 2005 bonus),
minus applicable withholding taxes, due and payable on or before October 6,
2005; and,
(3) You will be allowed to keep your currently assigned computer, the Dell
laptop (serial number FSWM631), and associated software, docking station and
peripherals; provided that all confidential and/or proprietary information of
the Company shall be removed from such computer to the reasonable satisfaction
of the Company.
These Separation Benefits will be in lieu of any amounts that would otherwise be
due to you under any other agreement, plan or policy or applicable law in
connection with your termination of employment.

 



--------------------------------------------------------------------------------



 



Separation Agreement with
Bertram W. Rankin
Page 2
If you are contributing to the Company’s 401(k) Plan, your contributions will
cease upon your Separation Date. You will continue to have life insurance
coverage through the Company until your Separation Date, upon which date, such
coverage will cease. Furthermore, (other than as set forth above) vesting on
stock options that have been granted to you will cease upon your Separation
Date. You will have the number of days from your Separation Date specified in
the applicable option agreement (which is generally 90 days or three months) to
exercise any vested options. In consideration of the additional benefits to be
provided to you in accordance with this Agreement and the Release, you agree
that you will remain subject to the terms of the Company’s insider trading
policy and blackout period as if you remained an executive officer of the
Company, and that as such you agree not to enter into any purchase or sale of
the Company’s stock or any of the other transactions described in Section 4 of
the Company’s insider trading policy from September 1, 2005 (or such earlier
date as the Company may next impose trading restrictions on employees) until two
full business days after the Company has completed its third quarter earnings
call (expected to occur towards the end of October, 2005) (the “Trading
Restrictions”), at which time the Trading Restrictions shall cease and be of no
further force or effect. You understand that the Trading Restrictions will not
result in an extension of the period to exercise your stock options. For your
reference, we have enclosed a copy of the Company’s current insider trading
policy. By signing below you acknowledge that the Company will be permitted to
instruct its transfer agent not to process any transaction executed in violation
of the Trading Restrictions. Should you need assistance or have any questions
with respect to the option exercise process, please contact Virginia Sajor at
(408) 808-6597. For questions relating to the insider trading policy, please
contact me at 408-808-6470.
Other than the above referenced laptop, any equipment that is property of the
Company should be returned to the Company. Any outstanding business expenses
that you have incurred up to your Separation Date, but have not submitted, must
be submitted within 30 days of your Separation Date to Patricia Ducote in
Accounting.
As you are aware, your obligations under the Employment, Confidential
Information and Invention Assignment Agreement (“Employee Inventions Agreement”)
will remain in effect following the Separation Date in accordance with the terms
of that agreement. For your reference, we have enclosed a copy of your Employee
Inventions Agreement.
As referred to earlier, the Company is prepared to offer you additional benefits
to which you would otherwise not be entitled in exchange for (i) an agreement to
be bound by the Trading Restrictions discussed in this Agreement and
(ii) signing the attached Release. Specifically, in exchange for the foregoing
(i) and (ii), the Company is prepared to offer you the Separation Benefits. If
you wish to accept such additional benefits in consideration for the Release and
your agreement to be subject to the Trading Restrictions, your signature below
and on the enclosed Release will reflect your agreement.

 



--------------------------------------------------------------------------------



 



Separation Agreement with
Bertram W. Rankin
Page 3
If, after carefully reviewing these terms and conditions, you wish to accept
this Agreement and the attached Release, please sign below in the places
indicated and return these documents to me. You represent you are over the age
of 40. As such, in accordance with the Older Workers Benefit Protection Act, you
have up to 21 days from the date of this separation letter to accept its terms.
You should take sufficient time to consult an attorney about these terms. Once
you execute this letter, you will have an additional seven (7) days in which to
revoke your acceptance. To revoke, you must deliver to me a written statement of
revocation. By your signature below, you understand and acknowledge that you are
required to repay Callidus for any amounts received by you beyond the date of
this letter in the event that you voluntarily decide to revoke your rights. By
signing this Agreement and the attached Release, you acknowledge that you fully
understand the terms of this Agreement and the Release. Should you have any
questions in respect of the foregoing, you are advised to seek legal counsel for
advice.
Bert, we wish you the best of success in your future endeavors.
Sincerely,
/s/ Brian E. Cabrera
Brian E. Cabrera
Vice President, Corporate Development
& General Counsel
Callidus Software Inc.
Encl.

            Accepted and agreed on September 15, 2005:
      By:   /s/ Bertram W. Rankin         Bertram W. Rankin           

 



--------------------------------------------------------------------------------



 



         

Separation Agreement with
Bertram W. Rankin
Page 4
RELEASE OF CLAIMS
Callidus Software Inc. (the “Company”) and Bertram W. Rankin (“Employee”),
expressly agree and consent to the termination of Employee’s employment
effective as of October 6, 2005 in exchange for the benefits described in the
Agreement between the Company and Employee dated as of August 30, 2005 (the
“Agreement”). Employee understands that these are benefits for which Employee is
not eligible unless Employee elects to sign this Release of Claims (the
“Release”) and agrees to be subject to the Trading Restrictions described in the
Agreement. The Company is prepared to provide Employee with the Separation
Benefits (as defined in the Agreement) and the terms of this Release in return
for Employee’s agreement with the terms of this Release and the Agreement.
In consideration of these benefits, Employee, on behalf of Employee and
Employee’s spouse, dependents, assigns, heirs, executors and administrators,
hereby fully and completely release, waive and forever discharge the Company,
its past, present and future affiliates, subsidiaries, agents, officers,
directors, stockholders, employees, attorneys, insurers, successors, assigns and
other representatives from any and all claims, of any and every kind, nature and
character, known or unknown, foreseen or unforeseen, based on any act or
omission occurring prior to October 6, 2005, the date of this Release, including
but not limited to any claims arising out of Employee’s offer of employment,
employment or termination of employment with the Company, this Release, the
Agreement or Employee’s right to purchase, or the actual purchase of shares of
stock of the Company, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law. The
matters released also include, but are not limited to, any claims under federal,
state or local laws, including claims arising under, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, the Civil Rights Act of 1991,
the California Constitution; the California Worker’s Compensation Act; the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act; the
Employee Retirement and Income Security Act of 1974, or the Americans with
Disabilities Act, each as amended to date, and any common law, tort, contract or
statutory claims, and any claims for attorneys’ fees and costs. For the
avoidance of doubt, nothing contained in the foregoing shall be deemed to limit
Employee’s rights to receive unemployment or workers compensation, nor shall any
of Employee’s rights as a vested beneficiary under the Company 401(k) plan be
limited by the foregoing. Moreover, nothing in this Release shall remove
Employee’s right to indemnification by the Company for Employee’s actions or
omissions during the period which were in the course and scope of Employee’s
employment as an executive officer of the Company under the terms of the
Company’s current directors and officers insurance policy, Employee’s
Indemnification Agreement with the Company dated August 26, 2003, or Article 10
of the Company’s Amended and Restated Certificate of Incorporation, which rights
to insurance

 



--------------------------------------------------------------------------------



 



Separation Agreement with
Bertram W. Rankin
Page 5
and indemnification shall be limited and terminated only in accordance with the
terms of such policy, agreement or document, or to seek to enforce the
Agreement.
In consideration of this Release, the Company, its past, present and future
affiliates, subsidiaries, agents, officers, directors, stockholders, employees,
attorneys, insurers, successors, assigns and other representatives hereby fully
and completely release, waive and forever discharge Employee, and Employee’s
spouse, dependents, assigns, heirs, executors and administrators from any and
all claims, of any and every kind, nature and character, known or unknown,
foreseen or unforeseen, based on any act or omission occurring prior to
October 6, 2005, the date of this Release, except that the Company does not
release any claims, charges, causes of actions or complaints of whatever kind
which are founded upon or relate to allegations of fraud, intentional or willful
misconduct, or other criminal conduct while employed at the Company for which
the Company, under applicable law, may not indemnify Employee in any action,
suit or proceeding brought or threatened by a third party directly or in the
right of the Company. Notwithstanding the foregoing, the Company does not waive
any rights to which it may be entitled to seek to enforce the Agreement.
Employee represents that Employee is over the age of 40.
The parties understand and agree that this Release extinguishes all claims,
whether known or unknown, foreseen or unforeseen, except for those claims
expressly described above. The parties expressly waive any rights or benefits
under Section 1542 of the California Civil Code, or any equivalent statute.
California Civil Code Section 1542 provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
The parties fully understand that, if any fact with respect to any matter
covered by this Release is found hereafter to be other than or different from
the facts now believed by the parties to be true, the parties expressly accept
and assume that this Release shall be and remain effective, notwithstanding such
difference in the facts.
The parties agree not to file any claim, charge, action or complaint concerning
any matter referred to in this Release. If either party has previously filed any
claims, such party agrees to take all steps necessary to cause them to be
withdrawn without delay.
Employee further acknowledges that during Employee’s employment, Employee may
have obtained confidential, proprietary and trade secret information, including
information relating to the Company’s financial condition, results of
operations, products, plans, designs and other valuable confidential
information. Employee agrees not to disclose any such confidential information
unless required by subpoena or court order, and that Employee will first give
the Company written notice of such subpoena or court order with reasonable
advance notice to permit the Company to oppose such subpoena or court order if
it chooses to do so.

 



--------------------------------------------------------------------------------



 



Separation Agreement with
Bertram W. Rankin
Page 6
This Release and the Agreement constitute the entire agreement between the
Company and Employee with respect to any matters referred to in this Release.
This Release and the Agreement supersede any and all of the other agreements
between the Company and the Employee, except for the Indemnification Agreement
dated on or about August 26, 2003, and the Stock Option Agreements dated on or
about June 2, 2003, August 26, 2003, September 1, 2004, and February 28, 2005
(collectively, the “Other Agreements”), all of which have been included in
Employee’s termination packet and remain in effect (except that if the Agreement
and this Release conflict with any such Other Agreements, the Agreement and this
Release shall govern) and will terminate in accordance with their respective
terms. No other consideration, agreements, representations, oral statements,
understandings or course of conduct which are not expressly set forth in this
Release or the Agreement should be implied or are binding. Neither party is
relying upon any other agreement, representation, statement, omission,
understanding or course of conduct which is not expressly set forth in this
Release or the Agreement. Both parties understand and agree that neither this
Release nor the Agreement shall be deemed or construed at any time or for any
purposes as an admission of any liability or wrongdoing by either the Company or
the Employee. The parties also agree that if any provision of this Release, the
Agreement or the Other Agreements is deemed invalid, the remaining provisions
will still be given full force and effect. The terms and conditions of this
Release and the Agreement will be governed by, interpreted and construed in
accordance with the laws of California.
Employee agrees that, during the remaining term of his employment with the
Company and for a period of twelve (12) months immediately following the
termination of Employee’s relationship with the Company, Employee shall not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment, take away such employees from the
Company, or attempt to so solicit, induce, recruit, encourage or take away
employees of the Company, either for Employee or on behalf of any other person
or entity.
Employee agrees that Employee will not impugn the business of the Company,
including the use of defamatory statements towards the Company, or its (or its
subsidiaries’) officers, directors, or former or current employees. The Company
agrees that it shall not, and shall not authorize any officer, director, or
other employee of the Company to, impugn the name or reputation of Employee.
Employee further acknowledges and agrees that inquiries from future potential
employers should be directed to the Company’s CFO, who shall supply Employee’s
dates of employment, position held and salary.
Finally, Employee agrees that Employee will not disclose voluntarily or allow
anyone else to disclose either the existence of, reason for, contents of, or the
discussions between himself and the Company about this Release or the Agreement
without the Company’s prior written consent, unless required to do so by law or
unless such disclosure has already been made by the Company. Notwithstanding
this provision, Employee is authorized to disclose this Release and the
Agreement to Employee’s spouse, attorneys and tax advisors on a “need to know”
basis, on the condition that they agree with the Company to hold the terms of
the

 



--------------------------------------------------------------------------------



 



Separation Agreement with
Bertram W. Rankin
Page 7
Release and the Agreement in strictest confidence. Employee is further
authorized to make appropriate disclosures as required by court order, provided
that Employee notifies the Company in writing of such legal obligations to
disclose at least five (5) business days in advance of any such disclosure.
Employee understands that the Company is subject to the rules and regulations of
the Securities and Exchange Commission (the “SEC”) and therefore may be required
to disclose some or all of the terms of this Release and/or the Agreement with
the SEC, including by filing this Release and the Agreement as an exhibit to one
or more reports filed with the SEC.
Prior to execution of this Release and the Agreement, each party has apprised
itself of sufficient relevant information in order to intelligently exercise its
own judgment. Each party has had sufficient time to consult legal counsel and
has had time in which to consider this Release and the Agreement. Each party
further acknowledges and agrees that this Release and the Agreement are executed
voluntarily and with full knowledge of their legal significance. Each party also
understands and agrees that if any suit is brought to enforce the provisions of
this Release or the Agreement, the prevailing party shall be entitled to its
costs, expenses, and attorneys’ fees as well as any and all other remedies
specifically authorized under the law.
Each party understands that the other party’s failure to insist upon strict
adherence to any term of this Release or the Agreement on any occasion shall not
be considered a waiver of such party’s rights or deprive such party of the right
to insist on strict adherence to that term or any other term hereof or thereof.
ACCEPTANCE OF RELEASE
EACH PARTY HAS CAREFULLY READ AND FULLY UNDERSTANDS AND VOLUNTARILY AGREES TO BE
SUBJECT TO ALL THE TERMS OF THIS RELEASE IN EXCHANGE FOR THE ADDITIONAL BENEFITS
DESCRIBED IN THIS RELEASE AND THE AGREEMENT TO WHICH THEY WOULD OTHERWISE NOT BE
ENTITLED.

                Dated: 9/15/2005  /s/ Bert W. Rankin       Bertram W. Rankin   
              Dated: 9/15/2005  /s/ Brian E. Cabrera       Brian E. Cabrera     
Vice President, Corporate Development & General Counsel Callidus Software Inc. 
 

 